Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 19, 2016

The Court of Appeals hereby passes the following order:

A17A0445. J.K. GRAHAM et al. v. CITIMORTGAGE, INC. et al.

      On July 26, 2016, plaintiffs J.K. Graham and Lauren Kilby filed a notice of
appeal seeking to appeal the trial court’s June 15, 2016 order granting a motion for
clarification on the distribution of funds set forth in a final order enforcing a
settlement agreement. We, however, lack jurisdiction.
      Pretermitting whether the plaintiffs had a right to directly appeal from the trial
court’s order, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice
of appeal is an absolute requirement to confer jurisdiction on this Court. See Perlman
v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012). The plaintiffs’ notice
of appeal is untimely, as it was filed 41 days after entry of the order they seek to
appeal. Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                                                             10/19/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.